Citation Nr: 0526910	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-37 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Waco, Texas (RO) which 
granted service connection for bilateral hearing loss, with 
an initial rating of zero percent, effective February 2001.  

During the pendency of this appeal, the veteran relocated.  
His claims files are now under the jurisdiction of the 
Boston, Massachusetts RO, which certified the case for 
appellate review.  

By rating decision dated in November 2004, the Boston RO 
granted the current rating of 20 percent, effective from the 
date of the original grant of service connection.  In a 
statement received at the RO in January 2005, the veteran 
indicated that he believed he was entitled to an initial 
rating higher than 20 percent.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA requires that examinations for hearing impairment be 
conducted by a state-licensed audiologist using a 
"controlled speech discrimination test (specifically, the 
Maryland CNC recording) and a pure tone audiometry test in a 
sound isolated booth that meets American National Standards 
Institute standards ... for ambient noise."  See 38 C.F.R. 
§ 4.85(a) (2004).

VA audiological evaluations conducted in April 2002 and 
October 2004, were conducted in accordance with the above 
requirements.  The interpretation of their results led VA to 
grant an initial rating of zero percent and to thereafter 
grant the current rating of 20 percent, effective from the 
date of the initial grant of service connection.  38 C.F.R. 
§ 4.85, 4.87; Diagnostic Code 6100 (2004).

The veteran contends that the results of tests conducted by 
private audiologists in July 2002 and January 2004 warrant an 
initial rating higher than 20 percent.  The results reported 
on those examinations would support a higher evaluation if 
conducted in accordance with the requirements of 38 C.F.R. 
§ 4.85.  

The July 2002 report does not indicate whether the test was 
conducted using the required Maryland CNC recorded voice 
method.  It is also not clear from that report what the 
veteran's speech discrimination scores were at that time.  

The January 2004 report also does not indicate if the 
required Maryland CNC recorded voice method was used.  A 
January 13, 2004, letter from the private audiologist who 
conducted this more recent test does not make any reference 
to the methodology utilized.  The Board notes, however, that 
there is a photocopy of the January 13, 2004 letter, received 
from the veteran in March 2004, that is identical to the 
original letter except for the fact that a phrase was added 
indicating that word recognition scores were obtained 
utilizing the "CNC word list."  

The veteran explained, in a handwritten letter also received 
in March 2004, that he had enclosed "a changed letter from 
[the private audiologist] in that he has added CNC to the 
sentence referring to word recognition scores."  

Despite the submission of the photocopy of the January 13, 
2004 letter, it is nevertheless still unclear if the Maryland 
CNC method was utilized in that test, especially due to the 
fact that the actual January 2004 report reveals that the 
audiologist used a "live voice" method, instead of the 
recorded voice method required by 38 C.F.R. § 4.85.

Due to the clear discrepancies between the results of the VA 
and private audiological tests, together with the fact that 
the methodology used by the private audiologists who examined 
the veteran in July 2002 and January 2004 remains unclear, 
further development is required.

Accordingly, this claim is REMANDED for the following 
development:

1.  Ask the examiners who provided the 
private audiology examinations to clarify 
whether the results were obtained using 
the Maryland CNC test.

2.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and severity of the veteran's 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report.  In particular, the 
VA examiner should note the discrepancies 
between the October 2004 VA examination 
and the January 2004 private examination.  

All necessary tests and studies should be 
accomplished.  A complete rationale for 
any opinion expressed should be included 
in the report.  The examination must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.

Thereafter, re-adjudicate the claim on 
appeal.  If the benefit sought is not 
granted, furnish a supplemental statement 
of the case.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

